OPINION
BELCHER, Judge.
The offense is shoplifting; the punishment, 365 days in jail and a $500 fine.
The sufficiency of the evidence to support the conviction is challenged.
The appellant is charged with shoplifting five gown sets from a store.
The appellant and another woman and two men were stopped by Officer Stan-field for a traffic violation. As Stanfield approached the car he could see them pushing “something down and under.” From the outside of the car he could see some clothing on the floorboard of the car. There were three new men’s suits found on the rear floorboard and three on the front floorboard. After their arrest and while at the city jail, the officers observed them trying to hide a key to the Longhorn Motel under the police desk.
The officers searched Room 24 at the Longhorn Motel which was, according to a registration card, registered in the name of Donna Jones. Nine gown sets, among other clothing, were found in the room. Officer Cox testified that it was reported to him that two women and two men were staying in a motel room; and it was reported to him that they were driving a Mustang automobile which was the same car as the one apprehended by other officers.
The appellant did not testify or offer any evidence in her behalf.
The evidence reveals that the appellant had never been seen in the store. The gown sets had not been missed until the officers asked the store owner to check. The evidence does not show the owner of the Mustang, or who was driving it when it was stopped, or the distance from where it was stopped to the motel. There is no showing that the key found at the city hall was for Room 24. The other woman in the Mustang was not shown to be Donna Jones or using the name of Donna Jones. It was shown that the men’s suits did not come from the store from which the gowns were missing. Except for the report made to Officer Cox that two men and two women were driving a Mustang and the key, there appears nothing to connect the appellant with the motel room and the gowns which were found in it. No person connected with the Longhorn Motel was called to testify.
The evidence is insufficient to support the conviction.
The judgment is reversed and the cause is remanded.